Appellant contends that the verdict is based upon insufficient evidence; that certain jurors were disqualified and that the witness Porter was incompetent by reason of his insanity. The theft of a Ford automobile was proved by the witness Porter. The engine number was 14,523,226. The theft occurred in Runnels County. Soon after its disappearance the car was found in the possession of the appellant at San Angelo in Tom Green County. The number had been changed to read 14,550,690. At the time of his arrest the appellant possessed a forged application for registration for S. B. Jenkins to a car with engine number 14,550,690; also a registration receipt issued by the Tax Collector of Concho County to S. B. Jenkins by virtue of the application mentioned above, and there was evidence that the receipt was obtained from the Collector by the appellant upon his presentation of the forged application. The Collector, however, was not definite in his identification of the appellant. When arrested the appellant had a bill of sale purporting to come from S. B. Jenkins conveying car #14,550,690. Jenkins was not accounted *Page 360 
for and no explanation was made by the appellant of his possession of the stolen car save the exhibition of the bill of sale and tax receipt to the sheriff at the time of his arrest. The fact that the number on the car had been changed was controverted, but the evidence is quite sufficient to support the State's theory that the change had been made.
In the motion for new trial there was an averment charging misconduct of the jury in that during their deliberations it was stated that the name S. B. Jenkins contained in the bill of sale to the appellant was the same as that used in another case and that there was no such man as S. B. Jenkins.
From Bill No. 1 it appears that three of the men who sat upon the jury gave testimony upon the hearing of the motion for new trial. One of them testified that he heard no discussion or mention of S. B. Jenkins in connection with the other trial. One of them testified that there was a statement made that S. B. Jenkins was the same name that was used in connection with the bill of sale in the other trial. Another testified that the only mention of the matter occurred after the verdict had been agreed upon and while the jurors were waiting to be called into court to render the verdict. There is nothing in the bill to show that the matter was not one which the jury was privileged to discuss. On the evidence developed, however, the court was justified in concluding that the mention of the matter occurred at a time after the verdict had been agreed upon and was ready to be rendered, and that no injury could have resulted to the appellant.
In Bills Nos. 3 to 11 complaint is made of the refusal of the court to sustain the challenges for cause to certain jurors who had been in the court room and heard part of the argument in the case of the State against Walker. In dealing with the bills, it will be sufficient to say that it does not appear that any of the jurors sat upon the jury who tried the appellant. See Loggins v. State, 12 Tex.Crim. App. 72; Williams v. State, 30 Tex.Crim. App. 367; and other cases collated in Branch's Ann. Tex. P. C., Sec. 543, subds. 2 and 3. However, the jurors stated that touching the appellant's case they had no opinion and, as stated in the original opinion, the facts set out in the bills were not such as to render the jurors incompetent. See Rutherford v. State, 102 Tex. Crim. 310. The matter was discussed at some length and numerous precedents cited in the case of Hepworth v. State,12 S.W.2d 1018, to which reference is made. *Page 361 
Touching Bill No. 12 1/2 relating to the mental condition of the witness Porter, we desire to add nothing to the remarks made in the original opinion.
The motion is overruled.
Overruled.
         OPINION ON APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.